In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00039-CR



              JOYCE COBBINS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                Morris County, Texas
              Trial Court No. 11,581-CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
        A jury convicted Joyce Cobbins of theft of property valued at less than $2,500.00, with two

or more prior convictions. See TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West Supp. 2017). After

the jury found true the State’s two enhancement allegations, Cobbins was sentenced to twenty

years’ imprisonment and was ordered to pay $400.00 in attorney fees for her court-appointed

attorney. On appeal, Cobbins argues that the evidence is legally insufficient to support her

conviction because the State failed to prove the value of the items stolen. Cobbins also argues

that, because she was indigent, the evidence is insufficient to support the order to pay attorney

fees.

        We find the evidence legally sufficient for the jury to find that the stolen items had a value

of less than $2,500.00. Yet, we sustain Cobbins’ second point of error, delete the order to pay

attorney fees from the judgment, and affirm the judgment, as modified.

(1)     The Evidence Was Legally Sufficient for the Jury to Find that the Stolen Items Had Value

        In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield

v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous legal

sufficiency review focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–

18 (Cochran, J., concurring). We examine legal sufficiency under the direction of the Brooks

opinion, while giving deference to the responsibility of the jury “to fairly resolve conflicts in


                                                  2
testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at

318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id.

         A person commits theft if she “unlawfully appropriates property with intent to deprive

the owner of the property.” TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2017). The State’s

indictment alleged that Cobbins “unlawfully appropriate[d] by acquiring or otherwise exercising

control over . . . packages of meat of the value of less than $2,500, from Spring Market, the owner

thereof without the effective consent of the owner, and with intent to deprive the owner of the

property.” The offense of theft is a state jail felony if “the value of the property stolen is less than

$2,500 and the defendant has been previously convicted two or more times of any grade of theft.”

TEX. PENAL CODE ANN. § 31.03(e)(4)(D).            The State’s indictment alleged, with sufficient

specificity, that Cobbins had previously been convicted of two theft offenses.

       Evidence at trial, including the testimony of Armodo Argular, the operations manager for

Spring Market, and the video surveillance from the store, established that Cobbins grabbed meat



                                                   3
from the market, hid it underneath her hoodie, and walked out without paying for it. Final

judgments from Cobbins’ previous two theft offenses were admitted into evidence.

       Cobbins does not argue that the evidence is legally insufficient to demonstrate either that

she “unlawfully appropriate[d] property with intent to deprive the owner of the property,” or that

she had been previously convicted of two theft offenses. TEX. PENAL CODE ANN. § 31.03(a).

Rather, Cobbins contends only that “there is simply no evidence at all in the record of the value of

property taken in this case” and posits that, as a result, the State “failed to prove an essential

element of the offense: that the property at issue was valued at less than $2500.00.” We disagree.

       The State was merely required to prove that the stolen meat had some value. Although the

State did not introduce evidence of the price of the meat, Argular testified that Cobbins walked out

of the store without paying for the merchandise. “The jury may use common sense and apply

common knowledge, observation, and experience gained in the ordinary affairs of life when giving

effect to the inferences that may reasonably be drawn from the evidence.” Taylor v. State, 71
S.W.3d 792, 795 (Tex. App.—Texarkana 2002, pet. ref’d). The meat was stolen from a market, it

is common knowledge that markets charge for merchandise, and Argular’s testimony established

that Cobbins was required, but failed, to pay for the meat. Accordingly, the jury was free to

conclude that the meat had some monetary value. Finding the evidence sufficient to prove that the

meat stolen was valued at less than $2,500.00, we overrule Cobbins’ first point of error.

(2)    Order to Pay Attorney Fees Must Be Deleted

       Next, Cobbins argues that the trial court erred by assessing court-appointed attorney fees

against her in the amount of $400.00. Pursuant to Article 26.05(g) of the Texas Code of Criminal

                                                 4
Procedure, a trial court has the authority to order the reimbursement of court-appointed attorney

fees as court costs only if “the judge determines that a defendant has financial resources that enable

the defendant to offset in part or in whole the costs of the legal services provided . . . including any

expenses and costs.” TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2017). “[T]he

defendant’s financial resources and ability to pay are explicit critical elements in the trial court's

determination of the propriety of ordering reimbursement of costs and fees” of legal services

provided. Armstrong v. State, 340 S.W.3d 759, 765–66 (Tex. Crim. App. 2011) (quoting Mayer

v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)).

       The trial court made a finding that Cobbins was indigent and appointed her an attorney for

purposes of trial and on appeal. Cobbins maintains that the trial court erred in including the

$400.00 attorney fee in its judgment. The State concedes the error. Appellate courts “have the

authority to reform judgments and affirm as modified in cases where there is non reversible error.”

Ferguson v. State, 435 S.W.3d 291, 294 (Tex. App.—Waco 2014, pet. struck) (comprehensively

discussing appellate cases that have modified judgments).




                                                   5
       We modify the trial court’s judgment by deleting the order to pay $400.00 in attorney fees

and affirm the trial court’s judgment, as modified.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       July 23, 2018
Date Decided:         July 24, 2018

Do Not Publish




                                                 6